ORDER
The Disciplinary Review Board on May 4, 1999, having filed with the Court its decision concluding that KRZYSZTOF L. NOWAK of OLD BRIDGE, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of three months for violating RPC 1.7(a) (conflict of interest), RPC 4.1(a)(1) (knowingly making a false statement of fact to a third party while representing a client), and RPC 8.4(c) (conduct *521involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that KRZYSZTOF L. NOWAK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 11, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.